DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811567753.5, filed on 12/24/2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/23/2019 and 09/29/2021 were filed after the mailing date of the instant application on 12/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities: “represent” on line 1 should be “represented”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2015/169412 A1, using US 2017/0186965 A1 as an official translation and for references) in view of Cho et al. (US 2015/0207079 A1) and Beers et al. (US 2014/0131676 A1).
With respect to claim 1, Parham discloses an organic electroluminescent device comprising a cathode, an anode, and at light emitting layer (paragraph 0103), and the emitting layer comprises the host compound (paragraph 0004, lines 23-26) pictured below.

    PNG
    media_image1.png
    279
    395
    media_image1.png
    Greyscale

This compound reads on instant Formula 2 when RE2, RE4, and RE5 are an unsubstituted aryl group having 6 carbon atoms, RE1 and RE3 are hydrogen atoms, L1 and L2 are a single bond, Q is an oxygen atom, and Z1-Z3 are nitrogen atoms.
However, Parham differs from the claimed invention in that Parham does not teach another host material according to Formula 1 nor does Parham teach a dopant according to Formula 3.
Cho discloses an organic electroluminescent device comprising a dual host emitting layer and a dopant (paragraph 0210 lines 1-2).
Cho gives an example of second host material which does not comprise an electron transporting group in Compound 104 (page 42) which is pictured below.

    PNG
    media_image2.png
    380
    395
    media_image2.png
    Greyscale

Cho Compound 104 reads on the instant first host compound of Formula 1 when RH3 is an aryl group having 6 carbon atoms, RH4 is an aryl group having 12 carbon atoms, and RH1 and RH2 are hydrogen atoms.
Cho teaches that, in a two host system, when a first host includes a cyclic electron transporting group and has a narrow band gap, and a second host which does not comprise an electron transporting group and has a relatively wide energy band gap, it allows the emission region of the emission layer to not be biased toward an interface of the emission layer and hole transport layer, and improves the efficiency and lifetime characteristics of the organic light emitting device (paragraph 0208).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the host of Parham, which comprises a cyclic electron transporting group, with the host of Cho, which does not comprise a cyclic electron transporting group, and arrive at the claimed dual host system in order to form a composition which is not biased toward an interface of the emission layer and hole transport layer, and improved the efficiency and lifetime characteristics of the organic light emitting device, as taught by Cho..
However, Cho and Parham differ from the claimed invention in that neither Cho nor Parham teach a dopant compound represented by Formula 3.
Beers teaches an iridium complex with phenylpyridine and pyridyl aza-benzo fused ligands (abstract).
Beers gives a general formula by which to form the inventive compounds in Formula II (paragraph 0025), which is pictured below.

    PNG
    media_image3.png
    244
    368
    media_image3.png
    Greyscale

In this formula, X is oxygen, R is a C1 alkyl (methyl) group, n is 1 and all other R groups represent no substitution (paragraph 0025, lines 4-9).
This forms the compound pictured below.

    PNG
    media_image4.png
    131
    214
    media_image4.png
    Greyscale

This compound reads on instant Formula 3 when X is oxygen, Y is nitrogen, R1-R4 are hydrogen atoms and R5 is a C1 alkyl (methyl) group.
Beers includes each element claimed, with the only difference between the claimed invention and Beers being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which, when used in an organic EL device, result in superior driving voltage, luminous efficiency, and external quantum efficiency (paragraph 0079), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Further, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the pyridyl aza-benzo fused compound of Beers in the organic electroluminescent device of Parham in order to obtain a device with superior driving voltage, luminous efficiency, and external quantum efficiency.
With respect to claim 2, Parham, Cho and Beers teach the device of claim 1, and the first host compound has a structure represented by Formula 4, as pictured above.
With respect to claims 3 and 4, Parham, Cho and Beers teach the device of claim 1, and RH3 is an aryl group having 6 carbon atoms (phenyl), RH4 is an aryl group having 12 carbon atoms (biphenyl), and RH1 and RH2 are hydrogen atoms.
With respect to claim 5, Parham, Cho and Beers teach the device of claim 1, and the second host compound has a structure represented by Formula 5, as pictured above.
With respect to claims 6-8, Parham, Cho and Beers teach the device of claim 1, and RE2, RE4, and RE5 are an unsubstituted aryl group having 6 carbon atoms (phenyl), and RE1 and RE3 are hydrogen atoms.
With respect to claim 9, Parham, Cho and Beers teach the device of claim 1, and Z1-Z3 are all nitrogen atoms.
With respect to claims 10 and 11, Parham, Cho and Beers teach the device of claim 1, and L1 and L2 are single bonds.
With respect to claim 12, Parham, Cho and Beers teach the device of claim 1, and X is oxygen.
With respect to claim 13, Parham, Cho and Beers teach the device of claim 1, and Y is N.
With respect to claims 14 and 15, Parham, Cho and Beers teach the device of claim 1, and R1-R4 are hydrogen atoms, and R5 is a C1 alkyl (methyl) group.
With respect to claim 16, Parham, Cho and Beers teach the device of claim 1, and the first host compound is instant H-1.
With respect to claim 17, Parham, Cho and Beers teach the device of claim 1, and the second host compound is instant E-1.
With respect to claim 18, Parham, Cho and Beers teach the device of claim 1, and dopant is instant D-76.
With respect to claim 19, Parham, Cho and Beers teach the device of claim 1, and Beers teaches a display device comprising an organic electroluminescent device (Col. 1, line 55).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the electroluminescent device of Cho and Beers into a display device as Beers demonstrates this was an application for electroluminescent devices known prior to the effective filing date of the claimed invention
With respect to claims 20 and 21, Parham discloses a formulation comprising at least one solvent (the presence of a solution implies the presence of a solvent, paragraph 0097, lines 1-5) and a host compound (paragraph 0004, lines 23-26) pictured below.

    PNG
    media_image1.png
    279
    395
    media_image1.png
    Greyscale

This compound reads on instant Formula 2 when RE2, RE4, and RE5 are an unsubstituted aryl group having 6 carbon atoms, RE1 and RE3 are hydrogen atoms, L1 and L2 are a single bond, Q is an oxygen atom, and Z1-Z3 are nitrogen atoms.
However, Parham differs from the claimed invention in that Parham does not teach another host material according to Formula 1 nor does Parham teach a dopant according to Formula 3.
Cho discloses an organic electroluminescent device comprising a dual host emitting layer and a dopant (paragraph 0210 lines 1-2).
Cho gives an example of second host material which does not comprise an electron transporting group in Compound 104 (page 42) which is pictured below.

    PNG
    media_image2.png
    380
    395
    media_image2.png
    Greyscale

Cho Compound 104 reads on the instant first host compound of Formula 1 when RH3 is an aryl group having 6 carbon atoms, RH4 is an aryl group having 12 carbon atoms, and RH1 and RH2 are hydrogen atoms.
Cho teaches that, in a two host system, when a first host includes a cyclic electron transporting group and has a narrow band gap, and a second host which does not comprise an electron transporting group and has a relatively wide energy band gap, it allows the emission region of the emission layer to not be biased toward an interface of the emission layer and hole transport layer, and improves the efficiency and lifetime characteristics of the organic light emitting device (paragraph 0208).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the host of Parham, which comprises a cyclic electron transporting group, with the host of Cho, which does not comprise a cyclic electron transporting group, and arrive at the claimed dual host system in order to form a composition which is not biased toward an interface of the emission layer and hole transport layer, and improved the efficiency and lifetime characteristics of the organic light emitting device, as taught by Cho..
However, Cho and Parham differ from the claimed invention in that neither Cho nor Parham teach a dopant compound represented by Formula 3.
Beers teaches an iridium complex with phenylpyridine and pyridyl aza-benzo fused ligands (abstract).
Beers gives a general formula by which to form the inventive compounds in Formula II (paragraph 0025), which is pictured below.

    PNG
    media_image3.png
    244
    368
    media_image3.png
    Greyscale

In this formula, X is oxygen, R is a C1 alkyl (methyl) group, n is 1 and all other R groups represent no substitution (paragraph 0025, lines 4-9).
This forms the compound pictured below.

    PNG
    media_image4.png
    131
    214
    media_image4.png
    Greyscale

This compound reads on instant Formula 3 when X is oxygen, Y is nitrogen, R1-R4 are hydrogen atoms and R5 is a C1 alkyl (methyl) group.
Beers includes each element claimed, with the only difference between the claimed invention and Beers being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which, when used in an organic EL device, result in superior driving voltage, luminous efficiency, and external quantum efficiency (paragraph 0079), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Further, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the pyridyl aza-benzo fused compound of Beers in the organic electroluminescent device of Parham in order to obtain a device with superior driving voltage, luminous efficiency, and external quantum efficiency.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.S./Examiner, Art Unit 1786